—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered January 23, 1997, convicting defendant, after a jury trial, of rape in the first degree (three counts), rape in the second degree (two counts), sexual abuse in the first degree (four counts), sexual abuse in the second degree (three counts), and endangering the welfare of a child (two counts), and sentencing him to an aggregate term of 102/s to 32 years, unanimously affirmed.
The court’s use of the language “on or about” with respect to the dates of the crimes charged in the indictment, and its appropriate explanation of the meaning of that phrase, made in *86response to a note from the deliberating jury, did not create an impermissible variance from the People’s theory of the case, and did not prejudice defendant’s defense in any manner (see People v Cunningham, 48 NY2d 938, 940; see also People v Grega, 72 NY2d 489). Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.